Case 9:20-cv-81008-DMM Document 1 Entered on FLSD Docket 06/26/2020 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                      Case No. 9:20-cv-81008 - Civ (Judge _______________)


  HARLEY-DAVIDSON CREDIT CORP.
  assignee of Eaglemark Savings Bank,

                 Plaintiff,

  v.

  FOUNTAINHEAD (BAH) LLC and
  KENNETH V. FARINO,

                 Defendants.



                                          COMPLAINT

         Plaintiff Harley-Davidson Credit Corp., assignee of Eaglemark Savings Bank, for its

  Complaint against Fountainhead (Bah) LLC and Kenneth V. Farino (collectively “Defendants”)

  alleges and states as follows:

                                             PARTIES

         1.      Plaintiff Harley-Davidson Credit Corp. (“HDCC” or “Plaintiff”) is a company

  organized and existing pursuant to the laws of the State of Nevada, having its principal place of

  business in Carson City, Nevada.

         2.      Fountainhead (Bah) LLC (“FHB”) is a limited liability company organized and

  existing pursuant to the laws of the State of Delaware, having its principal place of business

  located at 3511 Silverside Road, Suite 105 Wilmington, New Castle County, DE 19810. All of

  the members of FHB are Kenneth V. Farino and his wife, Kim Farino, who are domiciled in and

  are citizens of the State of Florida, residing specifically at 8060 W. Lake Dr., West Palm Beach,

  Palm Beach County, FL, 33406-8631.
Case 9:20-cv-81008-DMM Document 1 Entered on FLSD Docket 06/26/2020 Page 2 of 8



         3.      Kenneth V. Farino (“Farino”), as mentioned in paragraph 3 above, is an

  individual who is domiciled in and a citizen of the State of Florida, residing specifically at 8060

  W. Lake Dr. West Palm Beach, Palm Beach County, FL, 33406-8631.

                                  JURISDICTION AND VENUE

         4.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332, as there

  is diversity in citizenship and there is an amount in controversy that exceeds $75,000.

         5.      This judicial district is proper venue for this proceeding pursuant to 28 U.S.C.

  §1391(b)(2), as one of the Defendants resides, lives or does business in the Southern District of

  Florida.

                                      STATEMENT OF FACTS

  Assignment of Loan Documents to HDCC

         6.      Effective     December        31,       2002,    Eaglemark       Savings      Bank

  (“ESB”) and HDCC entered into a Master Assignment Agreement (“Assignment”) whereby ESB

  agreed to sell, and HDCC agreed to purchase,            its right, title and interest in all “Loan

  Documents” relating to indebtedness of borrowers owed to ESB. A true and correct copy of the

  Assignment is attached hereto as Exhibit A, and is incorporated by reference herein.

         7.      Pursuant to the Assignment, the term “Loan Documents” includes all of ESB’s

  Promissory Notes and Security Agreements, signed by borrowers and dated December 2002 and

  later. (See Exhibit A.)

  FHB’s Promissory Note and Security Agreement

         8.      On or about April 29, 2008, Farino induced Eaglemark Savings Bank (“ESB”) to

  advance credit to FHB by executing and delivering his Guaranty to ESB. A true and correct copy

  of the Unconditional and Continuing Guaranty (“Guaranty”) is attached hereto as Exhibit B, and

  incorporated herein by reference.

                                                     2
Case 9:20-cv-81008-DMM Document 1 Entered on FLSD Docket 06/26/2020 Page 3 of 8



         9.         Pursuant to the Guaranty, Farino “absolutely and unconditionally guarantee[d] the

  prompt and punctual payment, when due, of an Aircraft Secured Promissory Note and a[n]

  Aircraft Security Agreement] in the amount of $277,459.00, dated May 5, 2008” to be advanced

  by ESB to FHB. (See Exhibit B.)

         10.        In reliance on Farino’s Guaranty, on May 5, 2020, ESB advanced credit in the

  sum of $277,459.00 (“Indebtedness”) to FHB pursuant to the Aircraft Secured Promissory Note

  (hereinafter “Promissory Note”) executed by FHB and delivered to HDCC. A true and correct

  copy of the Promissory Note is attached hereto and incorporated by reference as Exhibit C, and

  incorporated herein by reference.

         11.        To secure the repayment of the Indebtedness, on May 5, 2008, FHB and HDCC

  executed the Aircraft Security Agreement (“Security Agreement”), whereby FHB granted to

  HDCC a security interest in an aircraft more particularly described as follows: FAA Registration

  No.:N350MJ,        Manufacturer:   Piper,   Model:    PA-31-350,   Serial   Number:    XX-XXXXXXX

  (“Collateral”).    A true and correct copy of the Security Agreement is attached hereto and

  incorporated by reference as Exhibit D.

         12.        HDCC perfected its security interest in the Collateral by filing the Security

  Agreement with the Federal Aviation Administration (“FAA”). True and correct copies of the

  search results pertaining to the Collateral from AREOTitle and the FAA Registry are attached

  hereto and incorporated by reference as Exhibit E.

         13.        Pursuant to the Promissory Note, FHB agreed to make equal monthly installment

  payments in the amount of $1,947.99 towards the repayment of the Indebtedness beginning on or

  about June 4, 2008 for a term of 240 months.

         14.        Pursuant to paragraph 4 of the Promissory Note, entitled “Events of Default,”

  FHB would be in default under the Promissory Note if it failed to make payment of any

                                                    3
Case 9:20-cv-81008-DMM Document 1 Entered on FLSD Docket 06/26/2020 Page 4 of 8



  obligation due under the Promissory Note at the time and in the manner specific therein or in any

  other agreement between FHB and HDCC, or if FHB breached any of its agreements in the

  Promissory Note or the Security Agreement. (See Exhibit C)

         15.     Pursuant to paragraph 8 of the Security Agreement, entitled “Default,” FHB will

  be in default if it breached any of the terms and conditions set for in either the Promissory Note

  or the Security Agreement. (See Exhibit D)

         16.     Pursuant to paragraph 5 of the Security Agreement, entitled “Maintenance and

  Repair,” FHB agreed “to keep the Collateral in good condition and repair” and that for the term

  of the Agreement, FHB would, “at its expense, do or cause to be done” certain activities

  including, but not limited to, “(a) maintain and keep the Collateral in as good condition and

  repair as it is on the date of the Agreement, ordinary wear and tear excepted; (b) [m]aintain and

  keep the Collateral in good order and repair and airworthy condition in accordance with the

  requirements of each of the manufacturer’s manuals and mandatory service bulletins and each of

  the manufacturer’s non-mandatory service bulletins which relate to airworthiness” and “(c)

  [r]eplace in or on the Airframe, any and all Engines, parts, appliances, instruments or accessories

  which may be work out, lost, destroyed or otherwise rendered unfit for use, with unencumbered

  title to such replacement parts vesting in [FHB] upon installation.” (See Exhibit D.)

         17.     Pursuant to paragraph 7 of the Security Agreement, entitled “Further

  Agreements,” FHB agreed “[to] ensure [HDCC’s] interest in the Collateral is shown on the title

  of all Collateral that has a certificate of title, or on the federal documentation of all goods that are

  documented under the laws of the United States” and “[n]ot to do anything to defeat [HDCC’s]

  lien[.]” (See Exhibit D.)

         18.     Purusant to paragraph 5 of the Promissory Note entitled “Remedies Upon

  Default,” upon default by FHB, HDCC “may, at its election, and without notice and without

                                                     4
Case 9:20-cv-81008-DMM Document 1 Entered on FLSD Docket 06/26/2020 Page 5 of 8



  demand, declare all of [FHB’s] obligations immediately due and payable, together with all costs

  and expenses of the Lender’s collection activity, and proceed with any and all remedies set forth

  in the [Security] Agreement or such other remedies as shall be provided by law.” (See Exhibit

  C.)

         19.     Pursuant to paragraph 9 of the Security Agreement entitled “Remedies Upon

  Default,” upon default by FHB, HDCC “may, at its election, and without notice and without

  demand” take one of several types of actions, all of which are authorized by FHB, including but

  not limited to, “(a) [declaring] all of [FHB’s] obligations immediately due and payable, together

  will all costs and expenses of the Secured Party’s collection activity including, without

  limitation, all reasonable attorney’s fees[.] (See Exhibit D.)

         20.     On April 15, 2020, Defendant Farino represented to HDCC that the aircraft that is

  part of the Collateral was parked outside of a hangar on tie-down in the Bahamas when it was

  destroyed during Hurricane Dorian.

         21.     On or about April 4, 2020, FHB defaulted under the terms of the Promissory Note

  and Security Agreement by failing to make the minimum monthly payment, and consequently

  accelerated the Indebtedness so that the entire amount was now due.

         22.     Despite demand, HDCC has not received payment on the Indebtedness from FHB

  or Farino.

         23.     Pursuant to the terms of the Promissory Note and Security Agreement, upon an

  Event of Default, and at the discretion of HDCC, all amounts outstanding became immediately

  due and owing, and payment in the entire outstanding principal amount, plus accrued interest,

  must be made by FHB, with time being of the essence.

         24.     Pursuant to the Guaranty, Farino is responsible for the Indebtedness of FHB upon

  an Event of Default on any debt or obligation due and owing to HDCC. (See Exhibit B.)

                                                   5
Case 9:20-cv-81008-DMM Document 1 Entered on FLSD Docket 06/26/2020 Page 6 of 8



         25.     Due to the occurrence of at least one Event of Default by FHB, Farino became

  immediately responsible for the Indebtedness, plus accrued interest, attorneys’ fees and costs due

  and owing form FHB to HDCC.

         26.     As of June 26, 2020 FHB and Farino owed HDCC the following amount:

                 (a)     Principal balance: $152,167.01

                 (b)     Accrued Interest: $2,732.75

                 (c)     Late Fees: $150.00

                 (d)     Interest Per Diem: $23.97

                 Outstanding Balance Due (As of June 26, 2020): $155,049.76, plus

  attorney’s fees.

                                  FIRST CAUSE OF ACTION
                                       (Breach of Contract)
                           As Against Defendant Fountainhead (Bah) LLC

         27.     HDCC hereby incorporates each every allegation contained in Paragraphs 1

  through 27 as if each was fully set forth at length herein.

         28.     FHB has breached the terms of Security Agreement and Promissory Note by

  failing to make payments when due thereunder, and is therefore in default for failure to pay.

         29.     HDCC has performed all obligations owed to FHB, except those obligations

  HDCC was prevented or excused from performing as a result of FHB’s defaults and breaches.

         30.     As direct result of FHB’s defaults and breaches, HDCC has been made to suffer

  pecuniary damages. As of June 26, 2020 HDCC has suffered damages in the amount of

  $155,049.76, plus accruing interest, attorneys’ costs and fees.


                                  SECOND CAUSE OF ACTION
                                        (Breach of Contract)
                               As Against Defendant Kenneth V. Farino



                                                    6
Case 9:20-cv-81008-DMM Document 1 Entered on FLSD Docket 06/26/2020 Page 7 of 8



         31.     HDCC hereby incorporates each and every allegation contained in Paragraphs 1

  through 30 as if each was fully set forth at length herein.

         32.     As a result of FHB’s breach of its payment obligation pursuant to the Promissory

  Note and Security Agreement, HDCC has made demand upon Farino for payment of all amounts

  due and owing under his Guaranty, and Farino has refused to fulfill his obligations and

  responsibilities under the Guaranty.

         33.     Accordingly, Farino has breached his obligation under the Guaranty and in doing

  so, has caused HDCC to suffer pecuniary damages.

         34.     By executing the Guaranty, Farino expressly agreed to, and is so obligated, to pay

  HDCC’s reasonable attorneys’ fees and the costs of any action instituted to collect upon the

  default of FHB.

         35.     As a direct result of Farino’s default on the Guaranty, and pursuant to the terms of

  the Promissory Note and Agreement, as of June 26, 2020 here is due and owing from Farino the

  amount of $155,049.76, plus accruing interest, attorneys’ fees and costs.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, Harley-Davidson Credit Corporation, respectfully requests

  that this Court enter judgment against Defendants, jointly and severally, as follows:

         1.      For damages in the minimum amount of $155,049.76, plus accruing interest

  including post-judgment interest at the legal rate of interest;

         2.      For attorneys’ fees and costs of suit according to proof as provided for by written

  agreement; and

         3.      For such other relief as this Court finds equitable and just.




                                                    7
Case 9:20-cv-81008-DMM Document 1 Entered on FLSD Docket 06/26/2020 Page 8 of 8



  Date: June 26, 2020               WONG FLEMING, P.C.
                                    Attorneys for Plaintiff Harley-Davidson Credit
                                    Corporation

                                    By: /s/ Alexis Turner Garris
                                         Alexis N. Turner Garris, Esq.
                                         FL Bar No.: 1011753
                                         821 Alexander Road, Suite 200
                                         Princeton, NJ 08543
                                         Tel: (609) 951-9520
                                         Fax: (609) 951-0270
                                         Email: aturnergarris@wongfleming.com
                                           Secondary Email: dfleming@wongfleming.com




                                       8
